Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 07/30/2021 is acknowledged.  Claims 1-6, 9 and 14-26 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 05/25/2021, 10/11/2021 and 05/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:    
The disclosure is objected to because it contains an embedded hyperlinks and/or other form of browser-executable codes (see page 17). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "wherein the mitogenic".  There is no recitation that precedes mitogenic. There is insufficient antecedent basis for this limitation in the claim.  Accordingly, one of ordinary skill in the art would not know the metes and bounds of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humeau et al. “Humeau” (WO2006/007539 A1).    
	The claims are directed to a retroviral or lentiviral vector having a viral envelope which comprises: a cytokine-based T-cell activating transmembrane protein which comprises a cytokine domain and a transmembrane domain, wherein the mitogenic or cytokine-based T-cell activating transmembrane protein is not part of a viral envelope glycoprotein.
	Regarding claims 1-4, 14-16 and 18-26, Humeau discloses the methods and production of retroviral vectors, in particular lentiviral vectors containing an envelope optimized for the attachment to and subsequent transduction or gene transfer in a target cell of choice. Viral particles bind and stimulate target cell. Thus, costimulation is reduced and/or not needed (see e.g. Abstract; page 3, line 14 - page 4, line 23). This is achieved by the design and use of a producer cell line engineered to express membrane associated proteins of interest on the vector surface. In particular, Humeau discloses a packaging cell line comprising a first nucleic acid molecule capable of expressing a membrane associated non-viral ligand (instant claims 1 and 20-24) (see e.g. page 5, lines 16-25; page 11, lines 3-10; claims 1 - 4, 7, 20, 23, 24).  Several viral envelope proteins which are also expressed on surface such as RD114, GALV, as well as membrane associated ligands such as e.g. ligands for CD3, CD28 and the ligands OX40L and 41BB are referred to (instant claims 2-4, 14, 16 and 25-26) (page 11, line 31 - page 12, line 16; page 15, line 23 - page 17, line 12). The Examples relate to the production of lentiviral vectors comprising CD54 and/or CD86 in their envelopes and these viral particles are capable of enhancing T-cell stimulation and growth. Humeau further refers to therapeutic agents, such as T cell receptors, incorporated into the viral particle (instant claims 1-4, 15, 18-19) (page 13, lines 22 - 29).  Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Humeau et al. “Humeau” (WO2006/007539 A1).  The teachings of Humeau are outlined above and incorporated herein.  
Regarding claims 5 and 6, Humeau does not teach the non-viral proteins are displayed on the viral envelope.  It is understood that claims 5 and 6 have the provision of a viral vector that is able to activate and transduce T cells.
Humeau refers to the stimulation of cell cycle transition by CD3 and CD28 ligands (see page 3, lines 25 - 31). D1 further refers to viral vectors displaying two ligands (see e.g. claim 9) as well as to CD3/CD28 ligands (see e.g. page 19, line 29) and to engineered retroviral vectors containing the recombinant chimeric fusion proteins comprising IL-2and IL-7 (page 3, line 31 - page 4, line 5). In addition, Humeau already discloses viral vectors having CD86 on its surface (Example 2).
It would have been obvious to one of ordinary skill in the art to generate a retroviral vector comprising a first and a second mitogenic T-cell activating transmembrane protein that binds CD3 and CD28 that also comprises a cytokine-based T-cell protein as taught by Humeau.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Humeau discloses displaying two ligands as well as to CD3/CD28 (see e.g. page 19, line 29) and to engineered retroviral vectors containing the recombinant chimeric fusion proteins comprising IL-2and IL-7 (page 3, line 31 - page 4, line 5).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Humeau et al. “Humeau” (WO2006/007539 A1) in view of Slater et al. “Slater” (WO2011/067553 A1).  The teachings of Humeau are outlined above and incorporated herein.  
Regarding claims 9 and 17, Humeau does not explicitly teach a viral envelope comprising a tagging protein comprising a transmembrane domain. 
Slater, however, discloses viral vectors comprising a biotin/desthiobiotin tagged protein characterized in that a biotin acceptor sequence is fused to an exogenous cell membrane protein (see e.g. Abstract; page 10, lines 22 - 31; Examples 1 - 4). The addition of said biotin acceptor sequence enables purification via binding to streptavidin.
It would have been obvious to one of ordinary skill in the art to generate a retroviral vector comprising a first and second mitogenic T-cell activating transmembrane protein that binds CD3 and CD28 that also comprises a cytokine-based T-cell protein as taught by Humeau whereby incorporating a tagged protein such as a biotin membrane protein as taught by Slater.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given for the benefit of the addition of said biotin acceptor sequence enables purification via binding to streptavidin.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648